Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

AMENDMENT NO. 4, dated as of August 12, 2015 (this “Amendment”), to the Credit
Agreement dated as of November 2, 2011 as amended on April 24, 2012, April 25,
2013 and December 12, 2014 (and as further amended, supplemented, amended and
restated or otherwise modified from time to time prior to the date hereof, the
“Existing Credit Agreement” and, as further amended by this Amendment, the
“Credit Agreement”) among BEAGLE INTERMEDIATE HOLDINGS, INC., a Delaware
corporation (“Holdings”), EMDEON INC., a Delaware corporation (the “Parent
Borrower”), EMDEON BUSINESS SERVICES LLC, a Delaware limited liability company
(“EBS”), MEDIFAX-EDI, LLC, a Tennessee limited liability company (as successor
by merger to MEDIFAX-EDI HOLDING COMPANY, EBS HOLDCO I, LLC and EBS HOLDCO II,
LLC) (together with EBS, the “Co-Borrowers,” together with the Parent Borrower,
the “Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender (in such capacity, the “Swing Line Lender”), L/C Issuer (in such
capacity, the “L/C Issuer”) and Collateral Agent (in such capacity, the
“Collateral Agent”) and the other Agents named therein. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

WHEREAS, Section 2.14 of the Credit Agreement permits the establishment of
Incremental Term Commitments, which upon funding shall be in the form of an
increase to the existing Term B-2 Loans outstanding under the Existing Credit
Agreement, upon notice to the Administrative Agent by the Parent Borrower and
Incremental Term Loans, subject to satisfaction of the terms and conditions set
forth therein;

WHEREAS, reference is made to that certain Commitment Letter (the “Commitment
Letter”), dated as of July 3, 2015, by and among the Parent Borrower, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), Bank of America, N.A.
(“BANA”), Citigroup Global Markets Inc. (“CGMI”), Deutsche Bank AG New York
Branch (“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI”) and Deutsche
Bank Securities Inc. (“DBSI” and, together with DBNY and DBCI, “DB”), as
supplemented by that certain Joinder to Commitment Letter and Fee Letter, dated
as of July 24, 2015, by and among the Parent Borrower, MLPFS, BANA, CGMI, DB,
Goldman Sachs Lending Partners LLC (“Goldman”), Mizuho Bank, Ltd. (“Mizuho”),
SunTrust Robinson Humphrey, Inc. (“STRH”), SunTrust Bank (“SunTrust”) and
Jefferies Finance LLC (“Jefferies” and, together with MLPFS, CGMI, DBSI,
Goldman, Mizuho and STRH, the “Amendment No. 4 Lead Arrangers”), relating to the
financing for the acquisition (the “Altegra Acquisition”) of Altegra Health,
Inc. (the “Target”) pursuant to that certain agreement and plan of merger dated
as of July 3, 2015 by and among MediFax-EDI, LLC, Alto Merger Sub Inc., Altegra
Health, Inc. and the stockholders’ representative party thereto (the “Altegra
Acquisition Agreement”), including the issuance of $250 million of senior notes
(the “Senior Notes”), the payment in full and termination of the Target’s
Amended and Restated Revolving



--------------------------------------------------------------------------------

Credit and Term Loan Agreement, dated as of August 10, 2012, with SunTrust Bank,
as Administrative Agent, (as amended, restated, supplemented or otherwise
modified prior to the date hereof) (the “Refinancing”) and the transactions
related thereto (collectively, the “Transactions”).

WHEREAS, the Parent Borrower desires to increase the amount of Term B-2 Loans
(the “Incremental Term B-2 Loans” and the Commitments with respect to such
Loans, the “Incremental Term B-2 Commitments”) under the Credit Agreement having
identical terms with, of the same Class as and having the same rights and
obligations under the Loan Documents as the Term B-2 Loans, as set forth in the
Credit Agreement and the other Loan Documents, as such terms are amended hereby;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit A hereto (a “Joinder”) as an Incremental
Term B-2 Lender will make Incremental Term B-2 Loans in the amount set forth on
the signature page of such Person’s Joinder on the Amendment No. 4 Effective
Date (as defined below) to the Parent Borrower, the proceeds of which may be
used by the Parent Borrower to finance the Altegra Acquisition;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.        Incremental Amendments.

The making of the Incremental Term B-2 Loans will constitute an increase in the
existing Term B-2 Loans, upon funding, be an increase in the amount of the Term
B-2 Loans, and will constitute a Term B-2 Loan for all purposes of the Credit
Agreement and will, together with the existing Term B-2 Loans, be treated as one
Class of Term Loans. Pursuant to Sections 2.14 and 10.01 of the Credit
Agreement, (x) the Incremental Term B-2 Loans shall have the same terms as the
Term B-2 Loans (after giving effect this Amendment) and (y) immediately
following the funding of the Incremental Term B-2 Loans on the Amendment No. 4
Effective Date, the Incremental Term B-2 Loans shall automatically (and without
any further action or notice by any party) become Term B-2 Loans for all
purposes of the Credit Agreement and the other Loan Documents.

Effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of August 12,
2015.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 4 Effective Date” means August 12, 2015, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 4 were satisfied.

“Incremental Term B-2 Joinder” means the Joinder Agreement, entered into on the
Amendment No. 4 Effective Date.

“Incremental Term B-2 Commitment” means, with respect to a Person, the agreement
of such Person to make an Incremental Term B-2 Loan on the Amendment No. 4
Effective Date, in the amount set forth on the Incremental Term B-2 Joinder of
such Person. The aggregate amount of the Incremental Term B-2 Commitments shall
equal $395,000,000.00.

“Incremental Term B-2 Lender” means a Person with an Incremental Term B-2
Commitment to make Incremental Term B-2 Loans to the Parent Borrower on the
Amendment No. 4 Effective Date, which for the avoidance of doubt may be an
existing Term Lender and any other Person holding an Incremental Term B-2 Loan
from time to time.

“Incremental Term B-2 Loan” has the meaning specified in Section 2.01(e).

(b) The definition of “Commitments” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Incremental Term B-2 Commitments,” immediately after
“Term B-3 Commitments,”;

(c) The definition of “Term B-2 Loan” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

““Term B-2 Loan” means an Additional Term B-2 Loan, a Loan that is deemed made
pursuant to Section 2.01(c)(i) or an Incremental Term B-2 Loan made by the
Incremental Term B-2 Lenders on the Amendment No. 4 Effective Date pursuant to
Section 2.01(e).”

(d) The definition of “Interest Period” in Section 1.01 of the Credit Agreement
is hereby amended by adding the following proviso at the end thereof:

“provided that, notwithstanding anything in this Agreement to the contrary, the
initial Eurocurrency Rate Interest Period for the Incremental Term B-2 Loans
shall commence on the Amendment No. 4 Effective Date and end on the same date as
the then-current Interest Period for any then-outstanding Term B-2 Loans”.

 

-3-



--------------------------------------------------------------------------------

(e) Section 2.01 of the Credit Agreement is hereby amended by adding paragraph
(e) to the end of such Section:

“(e) Subject to the terms and conditions hereof and of Amendment No. 4, each
Incremental Term B-2 Lender severally agrees to make an Incremental Term Loan
(the “Incremental Term B-2 Loans”) to the Parent Borrower on the Amendment No. 4
Effective Date in the principal amount equal to its Incremental Term B-2
Commitment on the Amendment No. 4 Effective Date. Amounts borrowed under this
Section 2.01(e) and repaid or prepaid may not be reborrowed. The Incremental
Term B-2 Loans will initially take the form of a pro rata increase in each
Borrowing of Term B-2 Loans outstanding immediately prior to the funding of the
Incremental Term B-2 Loans.”

(f) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:

“The Incremental Term B-2 Commitment of each Incremental Term B-2 Lender shall
be automatically terminated on the Amendment No. 4 Effective Date upon the
borrowing of the Incremental Term B-2 Loans on such date.”

(g) Section 2.07(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Term Loans. The Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (A) on
the last Business Day of each March, June, September and December, commencing on
the last Business Day of September, 2015, an aggregate principal amount equal to
$4,230,056.68 (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Term B-2 Loans, the aggregate principal
amount of all Term B-2 Loans outstanding on such date.”

(h) Section 2.09 of the Credit Agreement is hereby amended adding new clause
(e) to the end of such Section:

“(e) Incremental Term B-2 Loan Funding Fee. The Parent Borrower agrees to pay on
the Amendment No. 4 Effective Date to each Incremental Term B-2 Lender, as fee
compensation for the funding of such Lender’s Incremental Term B-2 Loan, a
funding fee (the “Amendment No. 4 Funding Fee”) in an amount equal to 0.25% of
the stated principal amount of such Lender’s Incremental Term B-2 Loans funded
on the Amendment No. 4 Effective Date. Such Amendment No. 4 Funding Fee will be
in all

 

-4-



--------------------------------------------------------------------------------

respects fully earned, due and payable on the Amendment No. 4 Effective Date and
non-refundable and non-creditable thereafter and shall be netted against
Incremental Term B-2 Loans made by such Incremental Term B-2 Lender.”

(i) Section 7.10 of the Credit Agreement is hereby amended by adding the
following as a new paragraph to such Section:

“Use the proceeds of all Incremental Term B-2 Loans for any purpose other than
to finance the Altegra Acquisition and for general corporate purposes and
working capital needs.”

Section 2.        Representations and Warranties.

Each Borrower and each Subsidiary Guarantor represents and warrants to the
Lenders as of the date hereof and the Amendment No. 4 Effective Date that:

(a) Before and after giving effect to this Amendment, the representations and
warranties of each Borrower and each Subsidiary Guarantor contained in Article V
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

Section 3.        Conditions to Effectiveness.

The provisions of this Amendment shall become effective on the date (the
“Amendment No. 4 Effective Date”) on which each of the following conditions is
satisfied (it being understood and agreed by the parties hereto that the
following conditions are solely for the benefit of the Incremental Term B-2
Lenders and their permitted assignees):

(i) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

(1) counterparts of this Amendment executed by (A) each Loan Party and (B) the
Administrative Agent;

 

-5-



--------------------------------------------------------------------------------

(2) a certificate signed by a Responsible Officer of the Parent Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs
(iii), (iv), (v), (vi), (vii) and (viii) of this Section 3; and

(3) an opinion of (i) Ropes & Gray LLP, special counsel to the Parent Borrower,
(ii) Bass Berry & Sims PLC, Tennessee local counsel to the Parent Borrower,
(iii) Vorys, Sater, Seymour and Pease LLP, Texas local counsel to the Parent
Borrower, (iv) Perkins Coie LLP, Washington local counsel to the Parent Borrower
and (v) Skelton, Taintor & Abbott, Maine local counsel to the Parent Borrower,
each dated the Amendment No. 4 Effective Date and addressed to each L/C Issuer,
Arranger, the Administrative Agent and the Lenders, substantially in the form
previously provided to the Administrative Agent.

(4) counterparts of the Joinder executed by (A) the Parent Borrower, (B) the
Administrative Agent and (C) each initial Incremental Term B-2 Lender;

(5) a Note executed by a Responsible Officer of the relevant Borrower in favor
of each Lender requesting a Note at least two (2) Business Days prior to the
Amendment No. 4 Effective Date, if any;

(6) (A) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of the state of its organization or a similar
Governmental Authority and (B) a certificate of a Responsible Officer of each
Loan Party dated the Amendment No. 4 Effective Date and certifying (I) to the
effect that (w) attached thereto is a true and complete copy of the certificate
or articles of incorporation or organization such Loan Party certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative (other than in the case of the Parent Borrower), certifying that
such certificate or articles of incorporation or organization have not been
amended since the Closing Date, and that such certificate or articles are in
full force and effect, (x) attached thereto is a true and complete copy of the
by-laws or operating agreements of each Loan Party as in effect on the Amendment
No. 4 Effective Date, or in the alternative (other than in the case of the
Parent Borrower), certifying that such by-laws or operating agreements have not
been amended since the Closing Date and (y) attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors, board of
managers or member, as the case may be, of each Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (II) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of any
Loan Party and signed by another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to this
clause (B);

 

-6-



--------------------------------------------------------------------------------

(7) a solvency certificate, substantially in the form attached as Annex I to
Exhibit D of the Commitment Letter;

(8) all documents and instruments required to perfect each of the Administrative
Agent’s security interests in the Collateral shall have been executed and
delivered and, if applicable, be in proper form for filing; provided that to the
extent any security interest in any Collateral is not or cannot be provided
(other than a security interest that can be created by the execution and
delivery of a security agreement) and/or perfected (other than (A) a lien on
Collateral required to be granted by the Target or any of its subsidiaries under
the Credit Agreement that may be perfected by the filing of a financing
statement under the Uniform Commercial Code (“UCC”) or (B) a pledge of the
equity interests of the Target and its material wholly owned U.S. restricted
subsidiaries (solely to the extent required by the Credit Agreement) with
respect to which a lien may be perfected upon closing by the delivery of a stock
or equivalent certificate to the extent delivered by the Target on or prior to
the Amendment No. 4 Effective Date after you have used commercially reasonable
efforts to cause the Target to do so) to the extent required under the Credit
Agreement on the Amendment No. 4 Effective Date after your use of commercially
reasonable efforts to do so without undue burden or expense, then the provision
and/or perfection of security interests in such Collateral shall not constitute
a condition precedent to the funding of the Incremental Term B-2 Loans on the
Amendment No. 4 Effective Date, but shall be required to be provided and/or
perfected after the Amendment No. 4 Effective Date pursuant to Section 6.11 of
the Credit Agreement; and

(9) a Request for Credit Extension not later than 11:00 a.m. (A) on the
requested date of the Borrowing if the Borrowing is to take the form of Base
Rate Loans or (B) three (3) Business Days prior to the requested date of the
Borrowing if the Borrowing is to take the form of Eurocurrency Rate Loans (or
such later date and time as the Incremental Term B-2 Lenders may agree in their
sole discretion).

(ii) All fees and expenses due to the Administrative Agent, the Arrangers and
the Lenders (including, without limitation, pursuant to Section 4 hereof)
required to be paid on the Amendment No. 4 Effective Date shall have been paid,
to the extent invoiced at least three (3) Business Days prior to the Amendment
No. 4 Effective Date.

(iii) The representations and warranties of each Borrower and each Subsidiary
Guarantor contained in Article 5 of the Credit Agreement and Section 2 of this
Amendment or any other Loan Document shall be true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;

 

-7-



--------------------------------------------------------------------------------

provided, further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date.

(iv) The Specified Acquisition Agreement Representations shall be true and
correct in all material respects, but only to the extent that the Buyer under
the Altegra Acquisition Agreement, the Parent Borrower (or any of their
affiliates) have or would have the right pursuant to the Altegra Acquisition
Agreement to terminate its or their obligations under the Altegra Acquisition
Agreement to consummate the Altegra Acquisition (or the right not to consummate
the Altegra Acquisition pursuant to the Altegra Acquisition Agreement) as a
result of a breach of such Specified Acquisition Agreement Representations.
“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to the Target and its
Subsidiaries in the Altegra Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Parent Borrower has
(or its applicable Affiliate has) the right (taking into account any applicable
cure provisions), pursuant to the Altegra Acquisition Agreement, to terminate
its obligations under the Altegra Acquisition Agreement to consummate the
Altegra Acquisition (or the right not to consummate the Altegra Acquisition
pursuant to the Altegra Acquisition Agreement) as a result of a breach of such
representations and warranties.

(v) No Event of Default shall exist, or would result from this Amendment and the
related Incremental Term B-2 Loans or from the application of the proceeds
therefrom.

(vi) The Parent Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with the covenants set forth in Section 7.11 of the Credit Agreement,
determined as of the Amendment No. 4 Effective Date and the last day of the most
recently ended Test Period, in each case, as if any Incremental Term B-2 Loans
had been outstanding on the last day of such fiscal quarter of the Parent
Borrower for testing compliance therewith and as if the Altegra Acquisition had
been consummated on the first day of such fiscal quarter of the Parent Borrower
for testing compliance therewith.

(vii) The aggregate amount of the Incremental Term B-2 Loans shall not result in
the Consolidated First Lien Net Leverage Ratio exceeding 4.00 to 1.00 as of the
last day of the most recently ended period of four fiscal quarters of the Parent
Borrower for which financial statements are internally available, determined on
the Amendment No.4 Effective Date, after giving effect to any such incurrence on
a Pro Forma Basis, and excluding the cash proceeds of any such Incremental Term
B-2 Loans and determined as if the Altegra Acquisition had been consummated on
the first day of such four fiscal quarter period.

 

-8-



--------------------------------------------------------------------------------

(viii) Since December 31, 2014, no “Material Adverse Effect” (as defined in, and
interpreted pursuant to, the Acquisition Agreement as in effect on July 3, 2015)
shall have occurred.

(ix) The Altegra Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the initial borrowing under any of
the Facilities in accordance with the Altegra Acquisition Agreement. The Altegra
Acquisition Agreement shall not have been amended or waived, and no consents
shall have been given with respect thereto, in any material respect by Parent
Borrower or its subsidiaries in a manner materially adverse to the initial
Incremental Term B-2 Lenders (in their capacity as such) without the consent of
the initial Incremental Term B-2 Lenders (such consent not to be unreasonably
withheld, conditioned or delayed based on the interests of the initial
Incremental Term B-2 Lenders in their capacity as such); provided that (a) any
amendment, waiver or consent that results in a reduction in the amount of
consideration required to consummate the Altegra Acquisition shall be deemed not
to be materially adverse to the initial Incremental Term B-2 Lenders to the
extent any such reduction is applied first to reduce the Equity Contribution (as
defined in the Commitment Letter) to $0 and second to reduce the amount of cash
on hand to fund the Transactions to $0.

(x) (a) To the extent necessary to consummate the Transactions, the Equity
Contribution (as defined in the Commitment Letter) shall have been consummated,
or shall be consummated substantially concurrently with the Amendment No. 4
Effective Date and (b) the Refinancing shall be consummated substantially
concurrently with the Amendment No. 4 Effective Date.

(xi) The initial Incremental Term B-2 Lenders shall have received (a) audited
consolidated balance sheets, consolidated statements of operations, consolidated
statements of comprehensive income and consolidated statements of cash flows of
the Target and its Subsidiaries for the fiscal year ended December 31, 2014 (it
being understood that the Lead Arrangers acknowledge receipt of such audited
financial statements) and (b) unaudited consolidated balance sheets of the
Target and its Subsidiaries for each fiscal quarter (other than the 4th fiscal
quarter) ended after December 31, 2014 and at least 45 days prior to the
Incremental Term B-2 Effective Date and the related unaudited consolidated
statements of operations for each such fiscal quarter.

(xii) The initial Incremental Term B-2 Lenders shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least 45
days (or 90 days in case such four-fiscal quarter period is the end of the
Borrower’s fiscal year) prior to the Amendment No. 4 Effective Date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of income).

(xiii) To the extent reasonably requested by an Incremental Term B-2 Lender in
writing not less than five (5) Business Days prior to the Amendment No. 4
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Loan Parties required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

 

-9-



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 4 Effective Date and such notice shall be conclusive and binding.

Section 4.        Expenses.

The Parent Borrower agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses incurred by them in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent.

Section 5.        Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 6.        Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 7.        Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 8.        Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated

 

-10-



--------------------------------------------------------------------------------

hereby and (ii) its guarantee of the Obligations (including, without limitation,
in respect of the Incremental Term B-2 Loans) under the Guaranty, as applicable,
and its grant of Liens on the Collateral to secure the Obligations (including,
without limitation, in respect of the Incremental Term B-2 Loans) pursuant to
the Collateral Documents.

Section 9.        Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. For the avoidance of doubt, this Amendment
shall constitute an Incremental Amendment as defined in the Credit Agreement.

Section 10.        Loss of FATCA Grandfathering; Fungibility.

For purposes of determining whether withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the Amendment No. 4 Effective
Date, the Borrowers and the Administrative Agent shall treat the Credit
Agreement and the Loans (including the Incremental Term B-2 Loans, the existing
Term Loans, and any Revolving Credit Loans) (and the Incremental Term B-2
Lenders hereby authorize the Administrative Agent to treat the Incremental Term
B-2 Loans) as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i). The Borrowers intend to treat
the Term B-2 Loans (including the Incremental Term B-2 Loans) as fungible for
U.S. federal income tax purposes.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BEAGLE INTERMEDIATE HOLDINGS, INC. By:  

/s/ Randy Giles

  Name:   Randy Giles   Title:   Chief Financial Officer and Treasurer EMDEON
INC. By:  

/s/ Randy Giles

  Name:   Randy Giles   Title:   Chief Financial Officer and Treasurer EMDEON
BUSINESS SERVICES LLC By:  

/s/ Randy Giles

  Name:   Randy Giles   Title:   Chief Finance Officer and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

EXPRESSBILL LLC ENVOY LLC EQUICLAIM, LLC MEDIFAX-EDI, LLC

CHAPIN REVENUE CYCLE MANAGEMENT, LLC

HEALTHCARE TECHNOLOGY MANAGEMENT SERVICES LLC

DAKOTA IMAGING LLC KINETRA LLC ADVANCED BUSINESS FULFILLMENT, LLC ERX NETWORK,
L.L.C. IXT SOLUTIONS, INC. CAPARIO, INC.

CHAMBERLIN EDMONDS &ASSOCIATES, INC.

MEDI, LLC GOOLD HEALTH SYSTEMS TC3 HEALTH, INC. VIEOSOFT, INC. ADMINISOURCE
COMMUNICATIONS, INC. CHANGE HEALTHCARE CORPORATION By:  

/s/ Randy Giles

  Name:   Randy Giles   Title:   Chief Finance Officer and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

MEDE AMERICA OF OHIO LLC By:  

/s/ Gregory T. Stevens

  Name:   Gregory T. Stevens   Title:   Secretary

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Aamir Saleem

  Name:   Aamir Saleem   Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of August 12, 2015 (this “Agreement”), by and among
[INCREMENTAL TERM B-2 LENDER] (the “Incremental Term B-2 Lender”), Emdeon, Inc.
(the “Parent Borrower”), and BANK OF AMERICA, N.A. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 2, 2011 and amended by Amendment No. 1 dated as of April 24, 2012,
Amendment No. 2 dated as of April 25, 2013, Amendment No. 3 dated as of
December 12, 2014 and Amendment No. 4 dated as of August 12, 2015 (“Amendment
No. 4”) (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among the Parent
Borrower, the other Borrowers and Guarantors from time to time party thereto,
Beagle Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), each
lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may establish Incremental Commitments (the “Incremental Term B-2
Commitments”) with existing Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Incremental Term B-2 Lender shall become a Lender pursuant to a Joinder
Agreement;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Incremental Term B-2 Lender hereby agrees to provide the Incremental Term
B-2 Commitment set forth on its signature page hereto pursuant to and in
accordance with Section 2.14 of the Credit Agreement. The Incremental Term B-2
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in Section 2.14 of
the Credit Agreement, and shall be entitled to all the benefits afforded by the
Credit Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.

The Incremental Term B-2 Lender, the Parent Borrower and the Administrative
Agent acknowledge and agree that the Incremental Term B-2 Commitments provided
pursuant to this Agreement shall constitute Incremental Commitments for all
purposes of the Credit Agreement and the other applicable Loan Documents. The
Incremental Term B-2 Lender hereby agrees to

 

A-1



--------------------------------------------------------------------------------

make the Incremental Term B-2 Loan to the Parent Borrower in an amount equal to
its Incremental Term B-2 Commitment on the Amendment No. 4 Effective Date in
accordance with Section 2.01(e) of the Credit Agreement.

The Incremental Term B-2 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents (including Amendment No. 4),
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by the Incremental
Term B-2 Lender, the Administrative Agent and the Parent Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, the Incremental
Term B-2 Lender shall become a Lender under the Credit Agreement and shall have
the respective Incremental Term B-2 Commitment set forth on its signature page
hereto, effective as of the Amendment No. 4 Effective Date.

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), the Borrowers and the Administrative Agent shall
treat (and the Incremental Term B-2 Lender hereby authorizes the Administrative
Agent to treat) the Incremental Term B-2 Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

A-2



--------------------------------------------------------------------------------

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile transmission or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

[NAME OF INCREMENTAL TERM B-2 LENDER]

By:  

 

  Name:   Title: Incremental Term B-2 Commitments: $395,000,000

 

A-4



--------------------------------------------------------------------------------

EMDEON, INC. By:  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

A-6